Citation Nr: 1815748	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-32 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a dental disability, claimed as a gum infection and dental condition of the upper and lower teeth.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran had active service from September 1966 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

In December 2017, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.


VETERAN'S CONTENTIONS

The Veteran contends that he currently suffers from gum and tooth disorders that are related to his diabetes mellitus, or, alternatively, to herbicide exposure.  He testified that he first began to notice problems with his gums and teeth in 1984.  While he also testified that he may have sustained injury to his jaw in service, including while jumping into a trench and as a result of getting "beat up," he did not report any dental trauma.


FINDINGS OF FACT

1.  The record does not show dental trauma and/or disease during service resulting in bone loss of the maxilla or mandible, and the Veteran does not have a current dental disability for VA compensation purposes.

2.  The Veteran has already been found eligible and is already receiving VA outpatient dental treatment under 38 C.F.R. § 17.161 (2017). 



CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for dental disability, claimed as gum infection and dental condition of the upper and lower teeth, for compensation purposes have not been met.  38 U.S.C. §§ 1110, 5103, 5103A (2012); 38 C.F.R. §§ 3.303, 3.381, 4.150 (2017).

2.  The criteria for establishing service connection for dental disability for the purpose of establishing eligibility for outpatient dental treatment is dismissed as moot.  38 U.S.C. § 7105 (2012)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dental disorders are treated differently than other medical disorders in the VA benefits system.  See 38 C.F.R. § 3.381.  Compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  Compensation is available for loss of teeth only if such loss is due to the loss of substance of the body of maxilla or mandible due to trauma or disease such as osteomyelitis, but not loss of the alveolar process as a result of periodontal disease.  See 38 C.F.R. § 4.150; Simington v. West, 11 Vet. App. 41 (1998).   

Otherwise, a veteran may be entitled to service connection for dental conditions including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, for the sole purpose of receiving VA outpatient dental services and treatment, if certain criteria are met.  38 U.S.C. § 1712; 38 C.F.R. §§ 3.381, 17.161.  Absent a demonstration of dental trauma, service connection may be considered solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment.  See Woodson v. Brown, 8 Vet. App. 352 (1995).  Dental treatment of teeth, even extractions, during service is not tantamount to dental "trauma." VAOPGCPREC 05-97 (January 22, 1997).

Here, despite the Veteran's testimony that he may have injured his jaw in service, there is no evidence or allegation of dental trauma in service.  The Veteran's STRs show that he received dental treatment, including fillings for caries and two tooth extractions.  However, there is nothing to suggest that the extractions were the result of osteomyelitis or trauma.  Instead, STRs show that the extractions of teeth 3 and 19 were the result of periapical abscesses.  There is nothing in the STRs to otherwise support any dental trauma, or osteomyelitis.  

Notwithstanding that the Veteran has not actually alleged dental trauma in service, his testimony placing an onset of his current dental problems in 1984, approximately 15 years after service, also weighs against any such finding.  Furthermore, ongoing VA treatment notes, which show VA dental treatment since approximately 2003 for periodontal disease and associated dental problems, are negative for evidence suggesting that the Veteran experienced dental trauma in service or osteomyelitis.  Nor do they show any other dental disability for which compensation may be granted.
 
As a result, the Veteran's claim must be denied.  There is no evidence, or assertion, of a loss of the body of the maxilla or mandible due to trauma.  There is no evidence indicating a loss of the body of the maxilla or mandible due to disease such as osteomyelitis.  Instead, the Veteran asserts his current dental problems are the result of diabetes mellitus or herbicide exposure.  Because it is not shown by the record, and the Veteran has not otherwise contended, that he suffers from the necessary dental disability or dental trauma within the meaning of VA regulation for compensation benefits, the claim for service connection for a dental disability is denied.  The preponderance of the evidence is against the Veteran's claim; there is no reasonable doubt to resolve in his favor.  38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As a final matter, as noted above, carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, may be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment. 38 C.F.R. § 3.381.  Here, however, the Veteran has already been deemed Class IV eligible and is receiving VA outpatient services and dental treatment under 38 C.F.R. § 17.161.  Thus, there is no "controversy" or "issue" currently before the Board regarding the issue of entitlement to service connection for a dental disorder for purposes of establishing eligibility for VA dental treatment.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994) (a case or controversy must exist in order to obtain appellate review).  As such, that issue is dismissed as moot.  38 U.S.C. § 7105(d)(5) (2012).


ORDER

Service connection for a dental disability for compensation purposes is denied.

Service connection for a dental disability for the purpose of establishing eligibility for outpatient dental treatment is dismissed as moot.



____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


